— Order unanimously reversed, with costs, motion denied and petitioner’s petition reinstated. Memorandum: Family Court erred in vacating its prior approval of an agreement in which respondent admitted paternity and agreed to pay child support. Since petitioner and her child resided in Fargo, North Dakota, at the time the approval was requested, the notice requirement of subdivision (b) of section 516 of the Family Court Act has no extraterritorial effect (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 149). (Appeal from order of Monroe County Family Court, Corbett, J. — paternity agreement.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and Schnepp, JJ.